Citation Nr: 0820510	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an earlier effective date prior to September 
30, 2004 for the grant of service connection for bipolar 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Legal Intern



INTRODUCTION

The veteran had active military service from November 1972 
until he was honorably discharged in March 1974.

In its December 2005 decision, the RO granted the veteran 
service connection for bipolar disorder, effective September 
30, 2005.  In January 2006, the veteran submitted a Notice of 
Disagreement with the effective date assigned in the December 
2005 decision.  In a subsequent February 2006 RO decision, 
the veteran was granted an effective date of September 30, 
2004 for his grant of service connection for bipolar 
disorder, on the basis of clear and unmistakable error.  The 
RO assigned September 30, 2004 as the effective date because 
that was the date the veteran filed his formal claim of 
service connection for bipolar disorder.

Furthermore, in his Notice of Disagreement and his subsequent 
Substantive Appeal, the veteran appealed the RO's December 
2005 grant of an initial 10 percent rating for his service-
connected bipolar disorder.  In his Substantive Appeal, the 
veteran stated that a grant of 50 percent would satisfy his 
appeal.  In a Decision Review Officer's (DRO) November 2006 
decision, the DRO granted the veteran a 50 percent rating, 
effective September 30, 2004, the date on which the veteran 
filed his initial claim, and the date on which his service 
connection started, which encompassed the entire appeal 
period.  At the end of the DRO decision, the veteran was 
notified that the DRO's decision was a full grant of the 
benefits he sought on appeal for this issue.

Over a year has passed and numerous correspondences have been 
received since the issuance of the DRO's decision, none of 
which expressed disagreement with the DRO's decision.  Thus, 
the Board finds that the veteran's appeal on this matter has 
been satisfied and will not deal with this issue any further 
in this decision.

The veteran has submitted a timely appeal on the remaining 
effective date issue and filed a motion to expedite his 
appeal; the motion to expedite was denied by a decision dated 
March 2008.  

FINDING OF FACT

VA received the veteran's initial claim of service connection 
for bipolar disorder on September 30, 2004, with no 
documentation of record suggesting an earlier claim.


CONCLUSION OF LAW

An effective date prior to September 30, 2004, the date of 
receipt of the veteran's formal claim, for the grant of 
service connection for bipolar disorder is not assignable.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In October 2004, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Board notes that the veteran was informed in VA letters 
dated in March 2006 and February 2007 about relevant 
information on disability ratings and effective dates in the 
event that his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that sending 
this case to the RO for examination is not pertinent to a 
claim for an earlier effective date.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue on appeal.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no indication that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Analysis

The veteran asserts on appeal that the effective date for the 
grant of service connection of bipolar disorder should be 
earlier than September 30, 2004 because there was favorable 
evidence at the time that his service connection was 
originally granted which indicated that his condition 
preceded the filing of his claim.

The Board notes that the veteran filed an informal claim 
dated September 23, 2004, which was received by VA on 
September 30, 2004.  Included with the informal claim, the 
veteran also submitted a formal claim for service connection 
for bipolar disorder which was received by VA on September 
30, 2004.  

The veteran also submitted VA treatment records in support of 
his claim, the earliest date of which is August 23, 2004.  On 
that date, the veteran was admitted to a VA hospital by his 
sister for a psychological evaluation after he was discharged 
from a private hospital the day before.  The doctor noted 
that the veteran had been diagnosed with bipolar disorder 
since 2001.  The veteran was diagnosed with bipolar disorder 
with a history of depression and suicide attempts.

According to the applicable regulations, the date of 
entitlement to an award of service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, it is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Given the evidence, the veteran's effective date for the 
grant of service connection for bipolar disorder must be 
September 30, 2004.  Since the veteran was terminated from 
active service in 1974, none of the regulations which apply 
to the period of one year after separation from service 
apply.  Therefore, in this case, the effective date, by 
regulation, must be assigned on either the date of receipt of 
the claim or date of entitlement to the benefit arose, 
whichever date is later.  See 38 C.F.R. § 3.400(b)(ii)(B) 
(2007) (emphasis added).

Both the informal and the formal claim were received on 
September 30, 2004, which is later than the date that 
entitlement arose, August 23, 2004 - where the veteran was 
diagnosed with bipolar disorder.  Therefore, the earliest 
effective date that can be assigned, as provided for by 
regulation, is September 30, 2004, and the veteran's claim 
must be denied.


ORDER

The claim for an earlier effective date prior to September 
30, 2004, for a grant of service connection for bipolar 
disorder is denied.



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


